11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Juan Manuel Albarado,                            * From the 326th District Court
                                                   of Taylor County,
                                                   Trial Court No. 15-11402N.

Vs. No. 11-16-00280-CV                           * May 4, 2017

Amanda M. Jimenez,                               * Memorandum Opinion by Bailey, J.
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.